Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 11, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

  160034 (115)                                                                                               Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 160034
                                                                    COA: 345268
                                                                    Saginaw CC: 84-000570-FC
  ROBIN RICK MANNING,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s December 28,
  2020 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 11, 2021
         t0609
                                                                               Clerk